266 F.2d 689
Hugh A. DAY, III, et al., Appellants,v.PROVIDENCE HOSPITAL, INCORPORATED, Appellee.Hugh A. DAY, III, et al., Appellants,v.Dr. Asam DANI et al., Appellees.
No. 14564.
No. 14565.
United States Court of Appeals District of Columbia Circuit.
Argued March 23, 1959.
Decided April 16, 1959.

Mr. Joseph S. McCarthy, Washington, D. C., with whom Messrs. Wilbert McInerney and Edward C. Donahue, Washington, D. C., were on the brief, for appellants.
Miss Agnes A. Neill, Washington, D. C., with whom Messrs. Edward Bennett Williams and Thomas A. Wadden, Jr., Washington, D. C., were on the brief, for appellee in No. 14,564 and appellee Dani in No. 14,565.
Mr. H. Mason Welch, Washington, D. C., with whom Messrs. J. Harry Welch, J. Joseph Barse, Arthur V. Butler, and Walter J. Murphy, Jr., Washington, D. C., were on the brief, for appellee Fulcher in No. 14,565.
Before Mr. Justice BURTON, retired,* and WILBUR K. MILLER and WASHINGTON, Circuit Judges.
PER CURIAM.


1
These are appeals from judgments of the District Court in a medical malpractice case, directing verdicts for defendants-appellees at the close of the evidence. We find no error affecting substantial rights. In particular, we note that there was no adequate showing by the plaintiff that the allegedly negligent conduct on the part of appellees was the cause of the condition from which plaintiff now suffers. Cf. Kasmer v. Sternal, 1948, 83 U.S.App.D.C. 50, 165 F.2d 624; Hall v. United States, D.C.1955, 136 F. Supp. 187, affirmed, 5 Cir., 1956, 234 F.2d 811; Ayers v. Parry, 3 Cir., 1951, 192 F.2d 181, certiorari denied, 1952, 343 U.S. 980, 72 S. Ct. 1081, 96 L. Ed. 1371.


2
Affirmed.



Notes:


*
 Sitting by designation pursuant to Section 294(a), Title 28, U.S.Code